MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                           Aug 13 2015, 8:05 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marce Gonzalez, Jr.                                      Gregory F. Zoeller
Dyer, Indiana                                            Attorney General of Indiana

                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Craig Leonard Strand,                                    August 13, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A03-1410-CR-370
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,
                                                         The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                      Judge

                                                         Cause No. 45G01-1305-FC-59




Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1410-CR-370 | August 13, 2015        Page 1 of 7
                                           Statement of the Case
[1]   Craig Strand appeals his conviction for battery resulting in bodily injury, as a

      Class D felony. Strand presents one issue for our review, namely, whether the

      State presented sufficient evidence to negate Strand’s claim of self-defense.


[2]   We affirm.


                                     Facts and Procedural History1
[3]   In May 2013, Officer Curtis Minchuk, a police officer with the Merrillville

      Police Department, also worked private security at the Merrillville Planned

      Parenthood Clinic (“the Clinic”). While working private security, Officer

      Minchuk wore his police uniform and drove a marked police car.


[4]   On May 20, 2013, Officer Minchuk arrived at the Clinic to relieve Officer

      Michael Bunnell, who also worked private security at the Clinic. Upon his

      arrival, Officer Minchuk observed a semi-truck, driven by Strand, parked in the

      Clinic parking lot in violation of a town ordinance.2 Officer Minchuk and

      Officer Bunnell approached the truck and knocked on the cab door but received

      no response. Officer Minchuk spoke to some of the Clinic’s staff, but no one




      1
        The statement of facts contained in Strand’s appellate brief fails to comply with Appellate Rule 46(A)(6)(b).
      Strand does not present the facts “in accordance with the standard of review appropriate to the judgment,”
      and, accordingly, we strike his statement of facts. See id.
      2
          See Merrillville Code § 12-86.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1410-CR-370 | August 13, 2015              Page 2 of 7
      was able to tell Officer Minchuk anything about the truck. Officer Minchuk

      wrote citations for parking on private property and for a load limit violation.


[5]   Over an hour later, Officer Minchuk returned to the semi-truck. By that time,

      Strand had returned to the vehicle. Strand asked why he had received the

      citations, and Officer Minchuk explained why he had written them. Strand

      appeared to be agitated. Officer Minchuk explained that Strand could contest

      the tickets in court and informed Strand that he needed to leave the property.

      Officer Minchuk then drove away from Strand but parked where he could still

      see Stand and his truck.


[6]   Officer Minchuk observed Strand walk back to his truck with his cell phone in

      his hand. He waited three to five minutes, but Strand made no attempt to move

      his truck. Officer Minchuk drove back to Strand’s truck and again instructed

      him to leave. Strand again appeared agitated, and he stated he would not leave.

      Officer Minchuk then demanded Strand’s identification, but he refused that

      command.


[7]   At this time, Officer Minchuk notified Strand that he was under arrest for

      refusing to provide identification. Strand backed away from Officer Minchuk

      and said, “No, I’m not.” Tr. at 89. Officer Minchuk grabbed Strand’s right

      arm. Strand hit Officer Minchuk in the chest. As Officer Minchuk fell

      backward, he grabbed Strand’s shirt, which tore. Strand punched the officer in

      the mouth and continued to punch him in the face. Officer Minchuk fell to the

      ground, and Strand sat on top of Officer Minchuk and continued to punch him


      Court of Appeals of Indiana | Memorandum Decision 45A03-1410-CR-370 | August 13, 2015   Page 3 of 7
      in the face with both hands. Eventually Officer Minchuk was able to push

      Strand away from him. Strand then came back towards Officer Minchuk. At

      that time, Officer Minchuk unholstered his gun and shot Strand one time.

      Officer Minchuk suffered bruising and swelling to his face as well as cuts to his

      arms and legs.


[8]   On May 22, 2013, the State charged Strand with disarming a law enforcement

      officer, as a Class C felony; battery resulting in bodily injury, as a Class D

      felony; and resisting law enforcement, as a Class D felony. The court held

      Strand’s jury trial on August 11 through August 14, 2014. At trial, Strand

      argued that he acted in self-defense when he struck Officer Minchuk. At the

      conclusion of his trial, the jury found Strand not guilty of disarming a law

      enforcement officer and resisting law enforcement, but the jury found Strand

      guilty of battery resulting in bodily injury, as a Class D felony. The trial court

      sentenced Strand to twenty months executed in the Indiana Department of

      Correction. This appeal ensued.


                                     Discussion and Decision
[9]   Strand contends that the State failed to disprove his claim of self-defense

      beyond a reasonable doubt. We apply the same standard of review to

      challenges of sufficiency of the evidence for a claim of self-defense as we do to

      other challenges of sufficiency of the evidence. Murrell v. State, 960 N.E.2d 854,

      857 (Ind. Ct. App. 2012). Our standard of review for sufficiency of the

      evidence claims is well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


      Court of Appeals of Indiana | Memorandum Decision 45A03-1410-CR-370 | August 13, 2015   Page 4 of 7
               In reviewing the sufficiency of the evidence, we examine only the
               probative evidence and reasonable inferences that support the
               verdict. We do not assess witness credibility, nor do we reweigh
               the evidence to determine if it was sufficient to support a
               conviction. Under our appellate system, those roles are reserved
               for the finder of fact. Instead, we consider only the evidence
               most favorable to the trial court ruling and affirm the conviction
               unless no reasonable fact-finder could find the elements of the
               crime proven beyond a reasonable doubt.


       Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations omitted)

       (internal quotation marks omitted).


[10]   To prove that Strand committed battery, as a Class D felony, the State had the

       burden to show that Strand “knowingly or intentionally touche[d]” Officer

       Minchuk in a “rude, insolent, or angry manner,” which resulted in bodily

       injury to Officer Minchuk while Officer Minchuk was “engaged in the

       execution of . . . [his] official duty.” Ind. Code § 35-42-2-1. At trial, Strand

       defended against the battery charge by arguing that he struck Officer Minchuk,

       a public servant, in self-defense. In this regard, Indiana Code Section 35-41-3-2

       provides:

               (i) A person is justified in using reasonable force against a public
               servant if the person reasonably believes the force is necessary to:

                    (1) protect the person or a third person from what the person
                    reasonably believes to be the imminent use of unlawful force.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1410-CR-370 | August 13, 2015   Page 5 of 7
       (Emphasis added.) We now apply that statute here.3


[11]   Although Officer Minchuk was off duty and working in his capacity as a private

       security guard, he was necessarily a public servant acting in his official capacity

       when he confronted Strand. See I.C. 35-31.5-2-185(a)(1); Cupello v. State, 27
N.E.3d 1122, 1127-28 (Ind. Ct. App. 2015). Specifically, the evidence

       presented at Strand’s trial demonstrated that Officer Minchuk acted in response

       to an ordinance violation, namely, that Strand had parked his truck in the

       Clinic’s parking lot. Further, Strand had an objective basis to determine that

       the officer was acting in his official capacity and not in a private capacity

       because Officer Minchuk wore his official uniform, drove a marked police car,

       and informed Strand that Officer Minchuk was enforcing a local ordinance. See

       Cupello, 27 N.E.3d at 1127.


[12]   Despite Officer Minchuk’s instruction for Stand to remove his vehicle, Strand

       refused to move it and remained in violation of the ordinance. At this point,

       Officer Minchuk asked Strand for identification, which Strand refused to

       provide. Strand’s refusal to provide Officer Minchuck with identification when

       stopped for an ordinance violation was a crime. See I.C. § 34-28-5-3.5.




       3
         Both Strand and the State rely on self-defense cases that predate the amendments to Indiana Code Section
       35-41-3-2. Thus, they dispute whether Strand “1) was in a place where he had a right to be; 2) . . . was
       without fault; and 3) . . . had a reasonable fear of apprehension of bodily harm.” Appellant’s Br. at 7.
       However, the statute supercedes our case law on the question of what the elements of self-defense against a
       public servant are. See Cupello v. State, 27. N.E.3d 1122, 1127 (Ind. Ct. App. 2015). Thus, we consider the
       statute’s requirements alone.



       Court of Appeals of Indiana | Memorandum Decision 45A03-1410-CR-370 | August 13, 2015            Page 6 of 7
       Consequently, Officer Minchuk moved to arrest Strand. In response, Strand hit

       Officer Minchuk in the chest followed by repeated punches to Officer

       Minchuk’s face.


[13]   In order for Strand to succeed on a claim of self-defense he needed to

       demonstrate a “reasonabl[e] belie[f]” that he had been placed in danger by

       Officer Minchuk’s “imminent use of unlawful force.” I.C. 35-41-3-2(i)(1).

       Under these circumstances, however, a reasonable jury could find that an

       objective person would not have a reasonable belief that Officer Minchuk’s

       arrest was an unlawful act by a public servant or that Officer Minchuk exerted

       unlawful force in executing the arrest. Strand’s argument on appeal is merely a

       request to reweigh the evidence, which we cannot not do.


[14]   Affirmed.


       Baker, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1410-CR-370 | August 13, 2015   Page 7 of 7